Title: To George Washington from William Gordon, 28 February 1781
From: Gordon, William
To: Washington, George


                        
                            My dear Sir
                            Jamaica Plain Feby 28-1 March 1781.
                        
                        The multiplicity of business upon your hands will apologize sufficiently for your not answering my last wrote
                            when the campaign was going on; nor is it strange, that after a while you should forget it: but wishing to hear from your
                            Excellency before your attention becomes wholly engrossed by more important matters, I now send you my hearty
                            congratulations, upon the several appearances of Heaven in our favour, & upon the more promising aspect of public
                            affairs than hath before offerd for sometime past. The treachery by which the enemy meant to carry their points was
                            mercifully discovered in season, like what had happened at New York; & was an additional striking proof that
                            divine Providence watches over us for good. The escape of Arnold may in the issue injure them, far more than the loss of
                            André. Villainy is often punished in this life: but be that as it may, the traitor is always despised at heart, however
                            ceremonial appearances may announce the contrary. The loss of Charlestown & the defeat of Gates, like many other
                            events, were temporary evils, that I apprehend will be of more disservice to Great Britain in the end than to us. The
                            ministry have been encouraged by them to persist, & the cruelties that have been practised by their partizans
                            through the expetation of carrying all before them have roused up a spirit that may prove their ruin. When men’s minds
                            have been broken, before they have commenced hostilities against a tyrranic power, severities may answer, but persons
                            accustomed to liberty will be exasperated thereby, & grow more fierce & terrible in their opposition. May
                            the sufferings of the Carolinians put them upon remembering aright that Negroes are fellow creations, & should be
                            treated as parts of the same human nature, tho of a different colour from them!
                        Morgan’s success will be more important in its distant consequences, than it was on the day of victory. I
                            have a double pleasure in considering the stroke that has been given in the Chesapeak because of its being concerted by
                            your Excellency. The sentiment of the public, including high & low, is so variable, and shifts so with good or bad
                            success that I feel myself peculliarly interested in your plans of operation. Let a commander deserve ever so well, yet if he miscarrys he will suffer in his credit, & the envious will not fail of
                            improving the opportunity given them against him.
                        We are told that the French are going out again, back to Chesapeak. The last I cannot believe: but should
                            rejoice to find that about your Excellency’s direction, they were gone against Penobscot, & had taken the fort
                            & shipping. It would be a most acceptable service to this State. The place might have been
                            taken in the last attempt, had it not been for the pride of some of our Massachusetts gentry, who would
                            not apply in time to Gates for any continental troops, lest they should carry o. Had they
                            consulted the General & sailed with the regiment he afterwards sent them upon application we had
                            suffered neither in property nor character so scandalously as we did.
                        I have read with the greatest satisfaction, that Maryland has acceded to the Confederacy. I felt very uneasy
                            till the Confederation was compleated; as I thought, that, till the event had taken place, Britain would hope that we
                            should never be consolidated. That & the establishment of the Massachusetts government, & the ease with
                            which the new machine works must have great influence on the minds of men of understanding on the other side of the
                            Atlantic. Our State will gather firmness & become more vigorous. We are doing better than formerly, tho not well
                            enough; & I am afraid shall not have half the new levies upon the ground in time. Your Excellency would be likely
                            to hasten the enlistment, could You inform our government that the other States were much more forward than they,
                            & that it would be highly dishonourable to them to lose the character they acquired in
                            the beginning of the contest & be the first in flagging after having acted so nobly.
                        The accounts from the West-Indies are such, that I cannot but hope, that Count e Estaing has fallen in with,
                            & taken a great part of the armament destined for America under Adml Hood. The confirmation will put me upon
                            looking for peace sooner than otherwise. Great Britain will never come to, while she can find men, money, &
                            shipping; a failure in the last will render the others useless. The continuance of the war under our internal
                            difficulties, thro the want of a stable currency & proper funds, has the appearance of a great calamity; but may
                            be mercifully ordered & occasion those regulations, reforms, &c., that might not have been effected
                            without it. The States individually may be so reduced, & jointly may be so melted down together by the continuance
                            of the war, that we may constitute a firmer mass than otherwise, & be in no danger of separating from each other,
                            thro any state attractions & cohesions.
                        The way of Heaven is constantly best. Whatever is, is right; & in a much
                            righter sense that the Poet might mean. Mrs Gordon joins me in sincerest regards to Self & Lady, who we suppose to
                            be still at Head Quarters. Pray my respects to Genl Knox, Genl Hand, and Cols. Harrison & Tilghman. Few, if any
                            are more mindful of your Excellency in their most serious moments, or more hearty in wishing You all suitable support from
                            the several States, & answerable success, than your Excellency’s most humble servant and sincere Friend
                        
                            William Gordon
                        
                        
                            Col. Sears & family are well; & were they acquainted with my writing, I know would
                                desire to be remembered.
                            Mar. 1. When I wrote as above about the French, I was told that they had succeeded
                                fully & were all returned since learn that the 64 gun ship is left in the Chesapeak.
                        

                    